IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                           NO. AP-76,539



                      EX PARTE JASON LEVAR GIBSON, Applicant



            ON APPLICATION FOR A WRIT OF HABEAS CORPUS
        CAUSE NO. 3032574-A IN THE 299TH JUDICIAL DISTRICT COURT
                          FROM TRAVIS COUNTY



        Per curiam.

                                            OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of aggravated

robbery and sentenced to forty-two years’ imprisonment. The Third Court of Appeals affirmed his

conviction. Gibson v. State, No. 03-04-00618-CR (Tex. App. – Austin, May 18, 2006).

        Applicant contends that his appellate counsel rendered ineffective assistance because counsel

failed to timely notify Applicant that his conviction had been affirmed and failed to advise him of

his right to petition for discretionary review pro se.   Appellate counsel filed an affidavit with the trial
                                                                                                      2

court. Based on that affidavit, the trial court has entered findings of fact and conclusions of law that

if appellate counsel sent Applicant notice that his conviction had been affirmed and of his right to

petition for discretionary review pro se, Applicant never received such notice. The trial court

recommends that relief be granted. Ex parte Wilson, 956 S.W.2d 25 (Tex. Crim. App. 1997). We

find, therefore, that Applicant is entitled to the opportunity to file an out-of-time petition for

discretionary review of the judgment of the Third Court of Appeals in Cause No. 03-04-00618-CR

that affirmed his conviction in Cause No. 3032574 from the 299th Judicial District Court of Travis

County. Applicant shall file his petition for discretionary review with the Third Court of Appeals

within 30 days of the date on which this Court’s mandate issues.



Delivered: April 20, 2011
Do not publish